State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: October 22, 2015                    519235
________________________________

In the Matter of ULICE BARNER,
                    Respondent,
      v

JENNIFER HAMPTON,
                      Appellant.

(Proceeding No. 1.)
________________________________             MEMORANDUM AND ORDER

In the Matter of JENNIFER
   HAMPTON,
                    Appellant,
      v

ULICE BARNER,
                      Respondent.

(Proceeding No. 2.)

(And Another Related Proceeding.)
_________________________________


Calendar Date:   September 15, 2015

Before:   Peters, P.J., Lahtinen, McCarthy and Lynch, JJ.

                              __________


     Abbie Goldbas, Utica, for appellant.

     Linda Campbell, Syracuse, for respondent.

     Mary R. Humphrey, New Hartford, attorney for the child.

                              __________


McCarthy, J.
                              -2-                519235

      Appeal from an order of the Family Court of Madison County
(McDermott, J.), entered June 24, 2014, which, among other
things, granted petitioner's application, in proceeding No. 1
pursuant to Family Ct Act article 6, to modify a prior order of
custody.

      Ulice Barner (hereinafter the father) and Jennifer Hampton
(hereinafter the mother) are the parents of a daughter (born in
2001). In 2010, the mother, who had primary physical custody of
the child, successfully petitioned to relocate with the child
from New York to Florida, where her mother and stepfather had
recently moved. She thereafter returned to upstate New York in
2011, moved to Long Island for a few months in 2012 and then
finally settled in Madison County at the end of 2012. In the
meantime, the father sought and was awarded physical custody of
the child prior to the mother's stint in Long Island. In April
2013, the parties executed a stipulated order of custody and
visitation providing for joint legal custody and primary physical
custody with the father. In June 2013, the father commenced the
instant proceeding seeking to relocate the child to Atlanta,
Georgia. In October 2013, the mother filed both a modification
petition requesting primary physical custody of the child and a
violation petition alleging that the father had already moved the
child to Atlanta. Following a trial, Family Court granted the
father's relocation petition, ordered certain visitation to the
mother, and dismissed the mother's petitions. The mother now
appeals, and we affirm.

      Family Court's best interests determination is supported by
a sound and substantial basis in the record. "In contrast to an
ordinary modification proceeding, where the petitioning party
must demonstrate a change in circumstances and that a
modification [would be] in the child's best interests, a
relocation is accepted as a change in circumstances, requiring
the parent seeking the move to demonstrate that relocating the
child with the custodial parent is in the child's best interests"
(Matter of Adams v Bracci, 91 AD3d 1046, 1046-1047 [2012], lv
denied 18 NY3d 809 [2012]; see Matter of Cook-Lynch v Valk, 126
AD3d 1062, 1063 [2015]). In evaluating the best interests of the
child, a court should consider "each parent's reasons for seeking
or opposing the move, the quality of the relationships between
                              -3-                519235

the child and the custodial and noncustodial parents, the impact
of the move on the quantity and quality of the child's future
contact with the noncustodial parent, the degree to which the
custodial parent's and child's life may be enhanced economically,
emotionally and educationally by the move, and the feasibility of
preserving the relationship between the noncustodial parent and
child through suitable visitation arrangements" (Matter of Tropea
v Tropea, 87 NY2d 727, 740-741 [1996]; accord Matter of Spaulding
v Stewart, 124 AD3d 1111, 1112 [2015], lv denied 25 NY3d 903
[2015]). Given Family Court's superior position "to make factual
findings and credibility determinations, its decision will not be
disturbed if supported by a sound and substantial basis in the
record" (Matter of Cowper v Vasquez, 121 AD3d 1341, 1342 [2014],
lv denied 24 NY3d 913 [2015]; see Matter of Jones v Soriano, 117
AD3d 1350, 1351 [2014], lv denied 24 NY3d 901 [2014]).

      The father explained that he desired to move to Georgia
because, among other reasons, he had extended family in that
area, he believed it to have a strong housing market and he had a
standing job offer there. The father's credited testimony at
trial established that relocating to Georgia would provide the
child with substantial economic benefits. That testimony
established that the father and his romantic partner could almost
double their combined salaries in Georgia after a few months of
employment. In addition, the father testified that the new job
would most likely have 9:00 a.m. to 5:00 p.m. hours, allowing him
greater time to spend with the child. The father further
testified that the school in which the child would be enrolled in
Georgia has various programs for activities in which the child
currently participates. The mother testified that she had
recently moved to a new house, the lease for which prohibits more
than four people from occupying the residence without prior
written consent. She currently lives in that house with her
husband and two additional children. The mother acknowledged
that she had not yet sought the necessary consent for the child
to also live at the house.

      Notably, the child has publicly acknowledged that she
informed Family Court of her preference for relocating with the
father. Given that the child was 13 at the time of the trial,
her preference is given considerable weight in the consideration
                              -4-                  519235

of the child's best interests (see Matter of Dorsa v Dorsa, 90
AD3d 1046, 1047 [2011]; Matter of Oddy v Oddy, 296 AD2d 616, 617
[2002]). Finally, regarding visitation with the mother, the
father agreed to assist in the child's transportation costs.
Considering the foregoing, Family Court's determination
permitting the father to relocate the child, with significant
visitation periods granted to the mother, was supported by a
sound and substantial basis in the record (see Matter of
Spaulding v Stewart, 124 AD3d at 1113; Matter of Adams v
Robertson, 124 AD3d 946, 948-949 [2015]; Matter of Cole v
Reynolds, 110 AD3d 1273, 1276 [2013]).

     Peters, P.J., Lahtinen and Lynch, JJ., concur.



     ORDERED that the order is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court